Citation Nr: 0101774	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
September 1947.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is manifested by very 
minimal valgus deformity and tenderness on the 1st metacarpal 
phalangeal joint on the left as well as on the right heel.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

Historically, the RO, in an October 1947 rating decision, 
granted service connection for bilateral pes planus, 
evaluated as 10 percent disabling.  The rating remained 
unchanged for many years thereafter.

The veteran's claim for an increased rating for his service-
connected disability at issued was received on September 3, 
1997.  As such, the rating period for consideration on appeal 
is from September 3, 1996, one year prior to the date of 
receipt of the reopened increased rating claim.  See 
38 C.F.R. § 3.400(o)(2).  

VA outpatient treatment reports dated from 1996 to 1999 are 
of record.  These reports reflect that when seen in September 
1997 at a pain clinic for follow-up for disabilities not at 
issue, the veteran reported pain in his feet due to flat 
feet.  Physical examination was noted as unchanged, and it 
was reported he could not exercise due to pain in his feet.

On VA examination in September 1997, the veteran reported 
that he had been given shoe inserts one year before, but that 
they did not relieve his pain.  Objective findings showed 
that he could not walk on the toes or heels, and that he 
could squat only partially.  On examination of the feet, 
there were fallen medial and longitudinal arches, 
bilaterally, and there was hyperpronation.  The tenderness 
was more marked on the lateral border of the feet, in the 
midportion, and also at the head of the 4th metatarsal on the 
right foot.  There were no callosities or skin changes noted. 
The pedal pulsations were good, bilaterally.  X-rays of the 
feet revealed bilateral plantar calcaneal spurs particularly 
involving the left os calcis and early arthritic changes in 
the interphalangeal joints in both 1st metatarsophalangeal 
joints.  The diagnosis was pes planus deformity, bilateral.  


In October 1997, the RO increased the rating for bilateral 
pes planus to 30 percent.

VA outpatient treatment records also show that the veteran 
was seen in the podiatry clinic in February 1998.  At that 
time, he reported that as long as he was on his feet they 
hurt.  Clinical evaluation revealed tenderness upon palpation 
of the plantar aspect of the 1st metatarsal head bilaterally 
and upon palpation of the base of the 5th metatarsal.  The 
diagnosis was degenerative joint disease of the 1st 
metacarpal phalangeal joint (MPJ), bilaterally.  Clinical 
evaluation in July 1998 revealed pain and decreased range of 
motion in the 1st MPJ on the right.  X-rays in September 1998 
and January 1999 revealed mild degenerative changes involving 
the 1st MPJ of both feet.  Physical examination in January 
1999 revealed pain with pressure on the plantar arch and 
cuneiform areas, and at the tibial sesamoid.  Continued 
complaints of bilateral foot pain were noted in February 
1999.  

On VA examination in April 1999, the veteran reported that he 
was comfortable with his regular shoes and no longer wore 
shoe inserts.  He reported he was asymptomatic and able to 
walk okay except that he developed soreness on his right heel 
as well as tenderness on his 1st MPJ.  Physical examination 
revealed no significant Achilles' tendon malalignment on 
weight-bearing and nonweight-bearing position.  There was 
only very minimal valgus deformity.  The forefoot and midfoot 
showed no significant malalignment.  There was tenderness 
noted on the 1st MPJ plantar on the left as well as on the 
right heel, rule out arthritis.  X-rays revealed minimal 
degenerative arthritic changes of the 1st MPJ and some of the 
interphalangeal joints of both feet.  The diagnosis was pes 
planus.  

In June 1999, the veteran testified that his feet hurt all 
the time.  He stated that the pain went up the ankles and 
backs of his legs.  To get relief, he took Tylenol and 
elevated his legs.  He had difficulty walking extended 
distances.  He made his own arch supports because he had 
difficulty wearing special shoes.  Sometimes, he had pain on 
top of his feet.  See June 1999 hearing transcript.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe 
manifestations, such as objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities will be granted a 30 percent 
rating when bilateral.  Pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, none of which are 
improved by orthopedic shoes or appliances, will be awarded a 
50 percent schedular evaluation.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected bilateral pes 
planus which is currently evaluated as 30 percent disabling.  
The medical evidence, particularly the report from the April 
1999 VA examination reveals the veteran to have severe 
problems with his feet, with symptoms consistent with those 
which warrant a 30 percent evaluation under Diagnostic Code 
5276.  The evidence reveals that the veteran does have a long 
standing history of severe bilateral foot problems, 
necessitating the use of arch supports on occasion.  However, 
the evidence does not show the pes planus to be pronounced 
bilaterally, with the marked pronation, extreme tenderness of 
plantar surfaces on both feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances, that a 50 percent 
rating would contemplate.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  However, Diagnostic Code 5276, acquired 
flatfoot, does not evaluate the veteran's foot disability 
with respect to loss of range of motion; therefore, sections 
4.40 and 4.45, with respect to pain on motion, are not 
applicable.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

